 In the Matter _of LEVITON MANUFACTURING Co., INC.andINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION No. 3,AFFILIATED WITH AMERICAN FEDERATION OF LABORORDER AND AMENDMENT TOCERTIFICATION OF REPRESENTATIVESFebruary 25, 1914On September 10, 1941, the National Labor Relations Board issueditsSUPPLEMENTAL DECISION AND CERTIFICATION OF REPRESENTATIVESin the above-entitled matter,' wherein it certified that InternationalBrotherhood of ElectricalWorkers, Local Union No. 3, affiliatedwith American Federation of Labor, had been designated and selectedby a majority of the production and maintenance employees of,Leviton Manufacturing Co., Inc., Hillsgrove, Rhode Island, excludingsalesmen, clerical employees, and supervisory employees of the rankof working foremen or higher, as their exclusive representative forthe purposes of collective bargaining, and that International Brother-hood of Electrical Workers, Local Union No. 3, affiliated with Ameri-can Federation of Labor, was the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.On February 10, 1942, the International Brotherhood of ElectricalWorkers, Local Union No. B-1294, International Brotherhood ofElectricalWorkers, Local Union No. 3, both affiliated with theAmerican Federation of Labor, and the Company, filed a petitionrequesting that the Certification of Representatives be amended bysubstituting the name of Local Union No. B-1294 for that of LocalUnion No. 3.The petitioners averred that on or about December 1, 1941, theInternational Brotherhood of ElectricalWorkers, by whom LocalUnion No. 3 was chartered, issued a charter to Local Union No.135 N L R B 33539 N. L. R. B., No. 37.219 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDB-1294, conferring upon Local Union B-1294 jurisdiction to repre-sent employees of the Company.The petition having been duly considered by the Board,IT IS HEREBY ORDERED that the Certification of Representativesherein be, and the same hereby is, amended by striking therefromthe words "Local Union No. 3" wherever they appear and substitutingtherefor the words "Local Union No. B-1294."CHAIRMAN DZHaas took no part in the consideration of the aboveOrder and Amendment to Certification of Representatives.eipt,